Citation Nr: 0834730	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for glaucoma of the left eye.  

2.  Entitlement to service connection for a right eye 
disorder. 

3.  Entitlement to service connection for sinusitis and 
residuals of nasal surgery. 

4.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to August 
1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral eye disorders, sinusitis and 
a nasal disorder, gastroenteritis, a back disorder, post 
traumatic stress disorder, a left wrist disorder; and that 
denied a petition to reopen a final disallowed claim for 
service connection for residuals of an injury to the face, 
mouth, and nose. 

In correspondence in November 2005, the veteran withdrew his 
appeal of the issues of service connection for PTSD, a left 
wrist disorder, and residuals of an injury to the face, 
mouth, and nose.  See 38 C.F.R. § 20.204 (2007).  

In June 2006, the RO granted service connection for glaucoma 
of the left eye and for a back disorder, diagnosed as 
degenerative joint disease of the lumbosacral spine.   

The veteran testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  



REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served in U.S. Army artillery and missile units 
including service in Korea from December 1959 to November 
1960 and in Germany from June 1962 to November 1963.  He 
contends that disabilities of the left and right eye and 
sinuses were the result of a traumatic injury to the eyes and 
face.  He contends that his vision impairment is more severe 
than is contemplated by the current rating.  He further 
contends that his sinus and gastrointestinal disorders first 
manifested in service or, alternatively, that his 
gastrointesintal disorder is related to chronic sinusitis.  

Disabilities of the Eyes

Service medical records showed that the veteran was treated a 
military dispensary in March 1961 after oil and gasoline 
sprayed on his eyes while working on a vehicle engine.  His 
eyes were flushed with normal saline solution and an 
antibiotic ointment was applied.  There was no mention of a 
hard object impact on either eye or on the nose or face.  
There were no notations regarding any corneal damage, 
lacerations, or fractures of the facial or nasal structures.  
There was no follow-up treatment.  In an August 1961 
reenlistment physical examination, the veteran reported no 
history of eye or nasal trouble, and the examiner noted no 
eye or nose abnormalities.  The veteran's vision was 20/20 
bilaterally.  The examiner did note a scar on the bridge of 
the veteran's nose that had not been noted at the time of 
enlistment in 1959.  

In June 1962, approximately 15 months after the accident, the 
veteran was transferred to a duty station in Germany.  
Records showed treatment on several occasions at a military 
clinic in Bremerhaven, but there was no treatment for eye or 
nasal symptoms.  In an August 1964 discharge physical 
examination, the veteran reported no eye or nose trouble, and 
the examiner noted no eye or nose abnormalities.  The veteran 
did report that an unidentified medical provider had advised 
him to have the bridge of his nose straightened.  The 
examiner did not comment on this report.  

In June 1977, the RO denied service connection for injuries 
to the face, nose, and mouth because there was no medical 
evidence of such injury in service.  The veteran did not 
express disagreement, and the decision is final.  In April 
1997 and in June 2004, the RO denied petitions to reopen the 
claim because no new and material evidence had been received 
related to the reason for the previous denial.  The veteran 
appealed the most recent decision but withdrew the appeal in 
writing in November 2005. 

In November 2004, a VA physician noted that the veteran was 
receiving follow-up care for glaucoma of the left eye from a 
blunt injury in 1961.  Visual acuity was correctable to 20/20 
in both eyes with less than 4 diopters difference between the 
eyes.  The physician also diagnosed bilateral mild cataracts 
with minimal visual significance and bilateral OIS that 
required monitoring to identify any emergent affect on the 
retina or the open angle glaucoma.  

In an August 2005 letter, a private optometrist noted that 
the medication was maintaining intraocular pressure and that 
visual fields were more constricted in the left eye than in 
the right.  He noted that he suspected the left eye had 
experienced blunt trauma.  

In January 2006, a VA examiner noted the veteran's report of 
a blunt injury to the left eye in service when a gas cap 
exploded and struck the eye.  He noted corrected vision of 
20/25 bilaterally, a temporal field defect, and nuclear 
cataracts.  He stated that it was more likely than not that 
the gas cap that struck him in the eye was the cause of 
glaucoma of the left eye.  The same month, based on the 
implicit finding that the veteran sustained in-service facial 
trauma, the RO granted service connection for glaucoma of the 
left eye and assigned a rating based on visual acuity and 
glaucoma of one eye.  The veteran was examined in March 2006, 
January 2007, and September 2007.  Examiners made clinical 
observations on the progress of the disease but no additional 
comments regarding the etiology.   

In a May 2008 Board hearing, the veteran stated that he was 
unable to obtain a contractor's insurance bond, operate an 
automobile at night, or properly wire houses in darkened 
circumstances as a result of his poor vision. 

Sinusitis

In his January 2006 claim, the veteran contended that his 
sinusitis was secondary to an in-service operation.  In a May 
2008 Board hearing, the veteran contended that he sustained 
fracture of his face and nose while working on a vehicle 
engine in March 1961.  He contended that he was struck on the 
face and nose by a heavy oil filler cap when gasoline in the 
engine carburetor exploded.  The veteran contends that he was 
treated the next day for bleeding and swelling of the nose 
and that his nose was "straightened out."  He also contends 
that he was examined in a military clinic in Germany over a 
year later for breathing difficulty. 

Service medical records are silent for any facial or nasal 
injuries at the time of the accident, showing only oil and 
gasoline contamination of the eyes.  There was no evidence of 
X-rays for fractures or treatment for lacerations or nasal 
blockage or bleeding.  There are no records of treatment for 
breathing difficulty from the clinic in Germany.  Service 
dental records showed no evidence of facial fractures.  In 
his August 1964 discharge physical examination, the veteran 
reported that an unidentified medical provider advised him to 
have the bridge of his nose straightened, but the veteran 
also denied any bone deformities and did not report any 
problems with breathing.  The examiner noted no nasal 
abnormalities.  

Service medical records show that the veteran was treated on 
one occasion in February 1959 for sore throat, hoarseness, 
general weakness, and productive cough.  The examiner 
diagnosed an upper respiratory infection and prescribed 
aspirin and saline gargle.  The veteran was similarly 
diagnosed and treated in March 1959.   The records are silent 
for any further episodes.  In physical examinations in August 
1961 and August 1964, the veteran denied any history of 
sinusitis and reported no breathing difficulties.  The 
examiners noted no chronic sinus disorders.  

In October 1976, a VA examiner noted the veteran's reports of 
sinus drainage and frontal headaches for the previous week.  
The examiner diagnosed sinusitis and prescribed antibiotic 
medication.  The examiner noted that the symptoms resolved in 
November 1976.  A VA examiner treated the veteran again for 
the same symptoms in March 1977.  In July 1977, an examiner 
at the same clinic noted that the veteran had not returned 
for follow-up appointments.  

In correspondence in June 2005 and in his May 2008 hearing, 
the veteran stated that he had surgery for a deviated septum 
in the late 1970s at the VA Medical Center in Temple, Texas.  
No records of this surgical procedure have been requested.  

In an August 2005 letter, a private physician stated that he 
had examined the veteran and noted that the veteran had more 
trouble breathing through the right side and had a mildly 
deviated septum to the right.  The physician attributed the 
deviation to the veteran's contended traumatic injury to his 
nose in service and that the VA surgery in the 1970s had not 
completely corrected the deviation.  

In January 2006, a VA physician reviewed the claims file, 
noted the veteran's reports of a facial fracture, but also 
noted that the service medical records did not indicate a 
traumatic injury to the nasal area.  He further noted that 
the veteran underwent surgery for a deviated septum in 1977, 
although records of the surgery are not in the file.  He 
noted no facial fracture or bone destruction.  The physician 
diagnosed chronic sinusitis.  He stated that the current 
sinusitis was not related to a single episode of an upper 
respiratory infection in service.  

In a May 2008 letter, a private physician noted that he had 
treated the veteran for an acute exacerbation of maxillary 
sinusitis.  He referred to the accident in 1961 but 
acknowledged that he had not reviewed the service medical 
records.  He stated that the veteran's sinus issues were 
related to a severe deviated septum and poor drainage from 
the maxillary sinuses.  

As noted above, however, in granting service connection for 
left eye disability, VA has conceded the occurrence of the 
in-service facial trauma.

Gastroenteritis

In a May 2008 Board hearing, the veteran contended that he 
was first treated for gastric distress during and after 
service in Korea.  He also contends that drainage from a 
sinus disorder causes current stomach discomfort and that he 
takes medication prescribed by his VA primary care provider.  

Service medical records showed that the veteran sought 
treatment at an Army dispensary in Korea in February 1960 for 
diarrhea and nausea after eating a hamburger.  The examiner 
diagnosed acute gastroenteritis and prescribed rest 
overnight, a liquid diet, and medication.  The next day, an 
examiner noted that the veteran was feeling better, and the 
veteran returned to duty.  The remainder of the service 
medical records including physical examinations in August 
1961 and August 1964 are silent for any symptoms, diagnoses, 
or treatment for gastrointestinal disorders.  

In January 2006, a VA examiner noted a review of the claims 
file and the veteran's reports of episodes of diarrhea four 
to five times per year and reflux after eating spicy or 
greasy foods.  The veteran also reported that he had been 
diagnosed by an unidentified medical provider with a stomach 
bacterial infection and gastroesophageal reflux disease 
(GERD).  The examiner noted that the episode of 
gastroenteritis in service was an acute, short-lived problem 
that resolved without residuals.  The examiner stated that 
the veteran's current symptoms were not related to the single 
episode in service.  

In October 2007, the veteran underwent an upper endoscopy 
that was entirely normal.  In January 2008, a VA primary care 
provider noted that the veteran was not experiencing any 
abdominal pain or distress.  The listing of prescribed 
medications did not include any for gastrointestinal 
disorders.  

In May 2008, the veteran's spouse stated that she had been 
married to the veteran at the time of the 1969 accident and 
that he had received a blunt trauma to the face that required 
emergency and follow-up treatment. 

Alternatively, the veteran contends that he has a 
gastrointestinal disability secondary to his sinusitis.

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

In this case, VA has conceded that the veteran was hit in the 
left eye with an oil cap.  There has been no medical review 
of the records and an opinion whether this accident also 
caused injuries to the nose and right eye.  Records of nasal 
surgery from VAMC Temple Texas in the 1970s have not been 
requested.  There has been no medical review and opinion 
whether the veteran's sinusitis is related to a traumatic 
injury in service or whether the veteran's gastrointestinal 
disorder is related to sinusitis.  Finally, as the evaluation 
of the veteran's left eye acuity and glaucoma is dependent on 
unilateral or bilateral service connection, the increased 
rating claim for the left eye is intertwined with the claim 
for service connection for the right eye.  

Accordingly, the case is REMANDED for the following action:

1.  Request records of VA treatment and 
surgery performed on the veteran by the 
VAMC in Temple Texas from 1977 to 1980.  
Associate any records obtained with the 
claims file.  

2.  Schedule the veteran for a VA eye 
examination.  Provide the entire claims 
file to an appropriately qualified VA 
physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the physician 
evaluate the veteran's left and right eye 
disorders and provide an opinion whether 
a disability of the right eye is at least 
as likely as not (50 percent or greater 
possibility) related to blunt trauma to 
the eye in 1961.  In addition, the 
examiner must state whether it is at 
least as likely as not that any right eye 
disability was caused or aggravated by 
his left eye disability.  All findings 
and conclusions must be set forth in a 
legible report.

3.  Schedule the veteran for a VA 
examination of the nose and sinuses.  
Provide the entire claims file to an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an opinion 
whether the veteran's sinusitis at least 
as likely as not (50 percent or greater 
possibility) related to blunt trauma in 
1961, treatment for nasal congestion in 
1959, or any other aspect of service.  
All findings and conclusions must be set 
forth in a legible report.

4.  Schedule the veteran for VA 
gastrointestinal examination.  Request 
that the physician review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
physician provide an evaluation of the 
veteran's gastrointestinal disorders, if 
any, and an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to sinus drainage, 
gastroenteritis treatment in 1960, or any 
other aspect of service.  The examiner 
must also opine as to whether any 
gastrointestinal disability found to be 
present is related to the veteran's 
sinusitis.  All findings and conclusions 
must be set forth in a legible report.

5.  Then, readjudicate the claim for 
service connection for a right eye 
disorder, sinusitis and residuals of 
nasal surgery, and gastroenteritis, and 
for an increased evaluation for glaucoma 
of the left eye. If any decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

